Peters, J.
Appeal from a decision of the Family Court of Fulton County (DeSantis, J.), dated April 22, 2009, which, in a proceeding pursuant to Family Ct Act article 10, denied petitioner’s motion to reopen/vacate two prior orders of the court.
In June 2007, petitioner consented to a finding of neglect and the entry of a stay away order of protection in favor of Maria C., the minor child of his then girlfriend. A subsequent violation proceeding was adjourned in contemplation of dismissal with petitioner specifically waiving any right to modify or seek expungement of the underlying order of protection. Petitioner thereafter twice moved to reopen/vacate the order of fact-finding and disposition, as well as the corresponding order of protection. Family Court denied both applications from the bench. Petitioner now appeals the April 22, 2009 denial of his requested relief.
*1535As Family Court’s April 2009 oral decision was not reduced to a court order, petitioner’s appeal is not properly before us and must be dismissed (see Matter of Palmer v Palmer, 284 AD2d 612, 613 [2001]; see also CPLR 5512 [a]; Matter of Melissa M., 290 AD2d 219, 220 [2002]).
Mercure, J.E, Rose, Malone Jr. and Garry, JJ., concur. Ordered that the appeal is dismissed, without costs.